  Case 1:20-cr-00193-CMH Document 71 Filed 05/28/21 Page 1 of 2 PageID# 666




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

                                              )
UNITED STATES                                 )
                                              )
        v.                                    )       Criminal No. 1:20-cr-193-CMH
                                              )
PETER DEBBINS,                                )
                         Defendant.           )
                                              )

                      DEFENDANT’S MOTION TO WITHDRAW
                DEFENDANT’S NOTICE TO WITHDRAW PLEA OF GUILTY

        Defendant Peter Debbins, by and through undersigned counsel, respectfully moves this

Honorable Court to withdraw his notice,1 filed May 26, 2021, seeking to withdraw his plea of

guilty in this matter.

        In support of this motion, counsel states the following:

        Because Federal Rule of Criminal Procedure 11 (e) forecloses Mr. Debbins from

withdrawing his plea of guilty after sentencing, Mr. Debbins now seeks to withdraw this matter

from this Court’s consideration.

        WHEREFORE, for the foregoing reasons Mr. Debbins respectfully requests that his

notice, filed May 26, 2021, seeking to withdraw his plea of guilty in this matter, be withdrawn.




        1
            See ECF No. 66.
                                                  1
 Case 1:20-cr-00193-CMH Document 71 Filed 05/28/21 Page 2 of 2 PageID# 667




                                                    Respectfully submitted,


                                                    _______/s/_________________
                                                    David Benowitz
                                                    VSB # 91194
                                                    Counsel for Peter Debbins
                                                    Price Benowitz LLP
                                                    409 7th Street, NW
                                                    Suite 200
                                                    Washington, DC 20004
                                                    (202) 271-5249
                                                    david@pricebenowitz.com


                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Defendant’s Motion to Withdraw
Defendant’s Notice to Withdraw Plea of Guilty has been served via the ECF system upon the
United States Attorney’s Office – Eastern District of Virginia – Alexandria Division, attention
Assistant United States Attorneys Thomas Traxler and Jim Trump, and Trial Attorney David
Aaron on this 28th day of May, 2021.


                                                    __________/s/_______________
                                                    David Benowitz




                                                2
